Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 7, 2006                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  130613                                                                                               Stephen J. Markman,
                                                                                                                      Justices




  AMOS WELLS,
          Plaintiff-Appellee,
                                                                    SC: 130613
  v                                                                 COA: 257610
Bay CC: 02-004063-CL
  COUNTY OF BAY,
           Defendant-Appellant.

  _________________________________

                                   AMENDMENT TO ORDER

          On order of the Court, the order of May 30, 2006 is amended to correct the caption
  to reflect that the appellant in this Court is the defendant County of Bay.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 7, 2006                        _________________________________________
                                                                               Clerk